Citation Nr: 0739760	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-20 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.	Entitlement to service connection for cervical spondylotic 
myelopathy, status post C5-7 anterior cervical discectomy and 
fusion with plating (claimed as neck injury with loss of use 
of right arm and hand). 

2.	Entitlement to service connection for a back injury with 
foot drop. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1975 to 
December 1975 and from June 1977 to April 1978.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 RO decision.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence does not show that cervical 
spondylotic myelopathy, status post C5-7 anterior cervical 
discectomy and fusion with plating incurred in service or is 
otherwise related to service. 

3.	The competent medical evidence does not show that a back 
injury with foot drop incurred in service or is otherwise 
related to service.  


CONCLUSIONS OF LAW

1.	Cervical spondylotic myelopathy, status post C5-7 anterior 
cervical discectomy and fusion with plating (claimed as 
neck injury with loss of use of right arm and hand) was 
not incurred in service nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.	A back injury with foot drop was not incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in May 2003, July 2003 and March 2004 
that fully addressed all four notice elements and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the letters did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claims, a letter in March 2006 
did provide such notice to the veteran.  Although this letter 
was provided after the initial decision on the claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to the claimed conditions.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
In this case, there is no evidence in the service medical 
records or medical records immediately following service of a 
neck or back injury.  There is also no indication that the 
disabilities may be associated with the veteran's service or 
with another service-connected disability.  Therefore, the 
Board finds that a VA medical examination is not required. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records, service medical records, DD 214 and Social Security 
Administration (SSA) records.  The RO also attempted to 
obtain medical records dated in 1979 after the veteran 
indicated that he received VA treatment in 1979.  No medical 
records were located.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis manifests to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

Neck Disability

The veteran claims service connection for cervical 
spondylotic myelopathy, status post C5-7 anterior cervical 
discectomy and fusion with plating (claimed as neck injury 
with loss of use of right arm and hand) (hereafter "neck 
disability").  In January 2003, the veteran was diagnosed 
with C6-C7 radiculopathy and spinal stenosis with progressing 
weakness and intolerable pain.  An MRI indicated degenerative 
changes in marked spinal stenosis at C6-C7.  Therefore, the 
veteran has a current diagnosis of a neck disability and the 
first criterion for service connection has been met. 

The Board notes that there is no medical evidence depicting 
symptoms of or a diagnosis of a neck disability within one 
year of separation from service.  Therefore, service 
connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 
3.309.  

Regarding the second criterion for direct service connection, 
there is no indication in the service medical records of a 
neck injury.  The veteran asserts that he was hit by a tank 
door in service which caused a neck injury and a laceration 
on his finger.  The Board notes that the veteran received 
treatment for a laceration on his finger in September 1977, 
however, it was incurred while playing basketball.  
Additionally in December 1977 the veteran was treated for a 
laceration on his finger, however, it was after the veteran 
fell in his room.  The March 1978 entrance examination and 
the July 1977 separation examination are negative for a neck 
disability and clinically evaluated the veteran's spine as 
normal.  The Board notes that there are no service medical 
records pertaining to the veteran's brief period of service 
in 1975.  However, there was no indication in 1977 of a neck 
injury when he entered service.  Therefore, the Board 
concludes that there was no injury to the veteran's neck in 
1975 because a neck injury was not noted in the 1977 entrance 
examination.  Based on the service medical records, the Board 
finds that there is no indication of an in-service injury to 
the veteran's neck.  

Finally, there is no medical evidence of record relating the 
veteran's neck disability to service.  The evidence of record 
is devoid of any objective medical evidence of a neck 
disability until many decades after service.  In fact, in VA 
treatment notes dated in October 2002, the veteran reported 
pain in his right shoulder and arm which began two to three 
months prior.  The veteran denied any trauma to his arm.  
Additionally, the VA treatment notes in January 2003 indicate 
that the veteran reported he experienced weakness in his 
upper right extremity 6 to 8 months prior to the VA 
treatment.  He also indicated that the pain began 
approximately a month after the weakness.  There is no 
medical evidence of record showing symptoms of a neck or 
shoulder injury until several decades after service.  This 
lapse in time weighs against the veteran's claim.  
Furthermore, no doctor has ever opined that his neck 
disability is related to any remote incident in service.  
Without competent medical evidence linking the veteran's 
disability to service, service connection is not warranted.

The Board has considered the veteran's testimony that he 
sustained a neck injury in service which caused his current 
disability; however, the record reflects that he lacks the 
medical expertise necessary to render a medical diagnosis or 
competent opinion regarding the etiology of his neck 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

In sum, the evidence of record does not show an injury in 
service or a nexus between the veteran's neck disability and 
an in-service injury.  As the preponderance of the evidence 
is against the veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the veteran's claim for service 
connection for a neck disability must be denied.  See 38 
U.S.C.A §5107; 38 C.F.R. § 3.102.

Back Disability 

The veteran claims service connection for a back injury with 
foot drop (hereinafter "back disability").  The Board has 
reviewed all the medical evidence of record and finds that 
the veteran does not have a current diagnosis of a back 
disability.  There is no diagnosis of a back disability and 
no evidence of foot drop in the VA treatment records.  In 
January 2003, the veteran had normal strength in his lower 
extremities and his gait including toe to heel walking was 
normal.  There were complaints of trouble ambulating and 
walking up stairs in April 2003.  The Board also reviewed the 
SSA records.  The SSA records refer to disorders of the back 
as a primary diagnosis, however, the medical records 
associated with the SSA determination only reference the 
cervical disability as referenced above.  There is no 
indication in the SSA records of a back disability with foot 
drop.  

Without medical evidence providing a diagnosis of a back 
disability or a diagnosis of foot drop, service connected 
cannot be granted.  The Board has considered the contentions 
of the veteran that he had a back injury in service which 
caused a back disability with foot drop.  The veteran, 
however, has not demonstrated that he has any medical 
expertise to make such an opinion or diagnosis.  See 
Espiritu, supra.  Where the determinative issue involves a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Id.  The Board notes that while the veteran is competent to 
report symptoms, he does not have medical expertise and 
therefore cannot provide a competent opinion regarding 
diagnosis or causation of his disability.  

As the medical evidence of record lacks a diagnosis of a back 
disability, the preponderance of the evidence is against the 
veteran's claim and the benefit-of-the-doubt rule does not 
apply.  Therefore, the veteran's claim for service connection 
for a back disability with foot drop must be denied.  See 38 
U.S.C.A §5107; 38 C.F.R. § 3.102.




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for cervical spondylotic myelopathy, 
status post C5-7 anterior cervical discectomy and fusion with 
plating (claimed as neck injury with loss of use of right arm 
and hand) is denied.  

Service connection for a back injury with foot drop is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


